DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 12/23/20. 

1.	Claims 1-18 are pending.
	Claims 1-18 are rejected.

Drawings
2.	The drawings filed on 12/23/20 are acceptable.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/23/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
 
Claim Objections
5.	Claims 2 -3, 6 are objected to because of the following informalities:  
Claim 2 states, “is configured select one” which appears to be a typo missing the word, “to”.  Appropriate correction is required.
Claim 3 states “parallel Rq request”, wherein the stating of “Rq” appears to be a typo that should be deleted.  If on the other hand, it stands for something, please amend accordingly by defining it in the claims. Appropriate correction is required.
Claim 6 states, “messages Rp is aggregated”, wherein the stating of “Rp” appears to be a typo that should be deleted. If on the other hand, it stands for something, please amend accordingly by defining it in the claims. Appropriate correction is required.

.Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Regarding claim 1, the phrase "including: a proxy microservice, at least one computing microservice for each of the intensive computing solutions, said generation method including the steps of " renders the claim indefinite because it is unclear if the 
9.	Regarding claim 4, the phrase "for example via32 a token security microservice, in connection with a security repository, and at least one authorization repository" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Thus, for examination purposes the Examiner will not consider the limitation following, for example.
10.	Regarding claim 11, the phrase "wherein the computing microservices are configured thanks to the authorization repository" renders the claim indefinite because it is unclear if the Applicant means to convey that the microservices are configured by the authorization repository or with some type of involvement of the authorization repository. For the purpose of examination, it will be interpreted as “wherein the computing microservices are configured 
11.	Regarding claim 12, the phrase "based at least partly on the action command and on the at least one authorization repository" renders the claim indefinite because it is unclear whether the limitations following the phrase “based at least partly on the action command” are part of the claimed invention since it appears it can be connected via the word, “or” as in based at least partly on this or that, which would suggest an option of the first or second phrase.  See MPEP § 2173.05(d).  Thus for examination purposes 


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-6, 10-12 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al., (Bernat), US PGPub. No.: 20200133492 as applied to .
 
 	As per claim 1, Bernat teaches a method for generating an aggregated data,(collection of data) (para. 104, 197)  accessible at an aggregated interface of a user client (para. 214) within a framework of unified governance of a plurality of intensive computing solutions, said intensive computing solutions including at least two solutions among: a high performance computing server, a server dedicated to supervised or unsupervised learning and a server dedicated to quantum computing, (HPC and quantum computing) (para. 165, 197, 200); the unified governance being ensured at least partly by a computer system for generating an aggregated data, (the storage system 306 may be useful in supporting artificial intelligence (`AI`) applications, database applications, DevOps projects, electronic design automation tools, event-driven software applications, high performance computing applications) (para. 165) including: a microservice, (para. 192)  at least one computing microservice for each of the intensive computing solutions, said generation method including the steps of: 
Receiving, by the microservice, access command information of a user client contained in a message coming from the aggregated interface, (treating collection of servers as a pool, any CPU in data center may utilize the pool as a shared microservice; The cloud services provider 302 may provide on-demand access (comprising message, and command via on demand access) to a shared pool of configurable computing resources such as computer networks, servers, storage, applications and services, and so on. The shared pool of configurable resources may be rapidly provisioned and released to a user (hence access equates to access command information as well of user/client) of the cloud services provider 302 with minimal management effort; devices for presenting output (aggregated interface) to a user (user client)) (para. 118, 202, 214) 
Determining data accessible to the user client by each of the computing microservices, (The cloud services provider 302 may also be configured to provide services (comprising microservices) to the storage system 306 and users of the storage system 306 through the implementation of a storage as a service model where the cloud services provider 302 offers access to its storage infrastructure for use by the storage system 306 and users of the storage system 306. Readers will appreciate that the cloud services provider 302 may be configured to provide additional services to the storage system 306 and users of the storage system 306 through the implementation of additional service models, as the service models described above) (para. 119, 192); Transmitting the aggregated data to the aggregated interface of the user client, (When multiple chassis are connected to define a storage cluster (of aggregated data), the storage cluster may be accessed by a client using either proprietary interfaces or standard interfaces; one or more output drivers present output to user) (para. 82, 214) . 
Bernat does not specifically teach including a proxy microservice; receiving by the proxy microservice, information; receiving by the proxy service access information; said determination being based at least partly on the access command information transmitted by the proxy microservice, Determining data to be aggregated, by the proxy microservice, from the accessible data determined by each of the computing microservices, said data to be aggregated comprising a sub-part of the accessible data, 
However, Sukhomlinov teaches including a proxy microservice; receiving by the proxy microservice, information, (microservice driver (proxy microservice) may orchestrate access to instance; drivers may be used for handling (thus, receiving) unified access; receives a request for a new microservice) (para. 31, 105, 153); receiving by the proxy service access information, (driver may orchestrate access) (para. 105); said determination being based at least partly on the access command information transmitted by the proxy microservice, (driver (proxy microservice) may orchestrate access to instance; drivers may be used for handling unified access;) (para. 105, 153).  Determining data to be aggregated, by the proxy microservice, from the accessible data determined by each of the computing microservices, said data to be aggregated comprising a sub-part of the accessible data, (The microservices API then provides the function call to a microservices driver, which can (possibly in conjunction with an orchestrator) discover and/or allocate instances of the various microservices in different forms, such as hardware accelerators, FPGAs, resource pools, CPUs, GPUs, or local software; availability of currently running microservice instances, but also the availability of resources that can be provisioned to provide the microservices; also queries to identify a best available (hence, aggregated) microservice) (para. 29, 31, 96). Generating an aggregated data from the data to be aggregated, by the proxy microservice, from the accessible data determined by each of the computing microservices (also queries to identify a best available (hence, aggregated from each microservice) microservice; microservices driver 412 provisions not only the services (aggregated data) but also flows (aggregated data) associated with the service. This ability to dynamically define flows of messages leads to a concept of chaining (aggregating), the benefit of which is to pipeline invocations of multiple (aggregated) microservices and thus reduce latency build-up) (para. 96, 98).  Transmitting the aggregated data, by the proxy microservice, (((allocate/distributing) comprise transmitting) instances of the various microservices (aggregated data) in different forms, such as hardware accelerators, FPGAs, resource pools, CPUs, GPUs, or local software) (para. 29). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).
 	As per claim 2, the method for generating an aggregated data according to claim 1, Bernat teaches receive a request from said aggregated interface running on the user client, (para. 144, 213, 214).
Bernat does not specifically teach wherein the proxy microservice receive a request and is configured select one or several of the computing microservices to operate on the request. 
(microservices driver (proxy) receives a request for a new microservice) (para. 31), and is configured select one or several of the computing microservices to operate on the request, (via requesting an instance of the task provided by the microservice both presently and for future flows) (para. 116).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).

 	As per claim 3, the method for generating an aggregated data according to claim 1,  
Bernat does not specifically teach wherein the proxy microservice is configured to make several parallel Rq requests to several said computing microservices and to extract a common set of data from outputs returned by the several computing microservices. 
	However, Sukhomlinov teaches wherein the proxy microservice is configured to make several parallel Rq requests to several said computing microservices, (query the SDF, and identify the availability of microservice instances. Note that this may include not only the availability of currently running microservice instances (hence, parallel processing), but also the availability of resources that can be provisioned to provide the microservices) (para. 31) and to extract a common set of data from outputs returned by the several computing microservices, (identify the availability of microservice instances; and discovering microservices (common set of data outputs) based on the desired functionality of the microservices) (para. 31, 129).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).
 	As per claim 4, the method for generating an aggregated data according to claim 1, Bernat teaches wherein the determination of the accessible data takes into account an authentication of the user client, (In addition to documenting what resources were accessed, audit log entries typically include destination and source addresses, a timestamp, and user login information for compliance with various regulations. The embodiments may support various key management policies, such as encryption key rotation. In addition, the system may support dynamic root passwords or some variation dynamically changing passwords; provide services to the storage system 306 and users of the storage system 306 through the implementation of an authentication as a service (`AaaS`) service model where the cloud services provider 302 offers authentication services that can be used to secure access to applications, data sources, or other resources) (para. 115, 119); for example via a token security microservice, in connection with a security repository, and at least one authorization repository. 
 	As per claim 5, the method for generating an aggregated data according to claim 1, Bernat teaches wherein the determination of data to be aggregated implements a keyword repository, (via dynamic root passwords or some variation dynamically changing passwords; authentication database) (para. 115);
Bernat does not specifically teach repository including correspondences between accessible data for each of the computing microservices. 
However, Sukhomlinov teaches repository including correspondences between accessible data for each of the computing microservices (log the registration in a microservice registration database) (para. 233; Fig. 5).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).
 	As per claim 6, the method for generating an aggregated data according to claim 1, 

However, Sukhomlinov teaches wherein the computing microservices can be invoked with messages of the proxy microservice and the information contained in response messages Rp is aggregated as results returned to the proxy microservice (microservices driver receives a request for a new microservice, it can query (message) the SDF, and identify the availability of microservice instances (results)) (para. 31). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).

 	As per claim 10, the method for generating an aggregated data according to claim 1, Bernat teaches include at least one authorization repository, (The ACL is a list of permissions attached to an object and the ACL specifies which users or system processes are granted access to objects) para. 115).
Bernat does not specifically teach further comprising an action command management procedure, and wherein within the framework of this action command 
However, Sukhomlinov teaches wherein within the framework of this action command management procedure the computer system for generating an aggregated data is configured to further include a token security microservice, at least one security repository and at least one authorization repository, (framework for implementing discovery of a microservice and its capabilities; security via registering with service discovery function; wherein the service discover function (SDF) maintains a catalog (security repository) of available microservices; token (access information) via depending on the contractual agreements (comprise access information/tokens), some servers 146 may be specifically dedicated to certain enterprise clients (thus, access information/tokens) or tenants, while others may be shared) (para. 27, 30, 38; Fig. 5).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).

(via ACL) (para. 115) 
Bernat does not specifically teach wherein the action command management procedure includes an identification of actions authorized by each of the computing microservices based at least partly on an action command generated by the user client and on an authorization repository, and wherein the computing microservices are configured, thanks to the authorization repository, to determine whether this action command refers to one or several actions. 
However, Sukhomlinov teaches wherein the action command management procedure includes an identification of actions authorized by each of the computing microservices based at least partly on an action command generated by the user client and on an authorization repository, (discover the capabilities of a microservice and understand and interact with it remotely with minimal implementation logic) (para. 148) and wherein the computing microservices are configured, (Microservice discovery (SD) identifies available services when requested, including the identity of a best instance or optimal instance, or the option to spawn a new instance if possible, as well as the configuration of chaining and services. SD may be accessed via a known mechanism) (para. 151) thanks to the authorization repository, to determine whether this action command refers to one or several actions, (via implementing discovery of a microservice and its capabilities) (para. 27).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings (Sukhomlinov; para. 27).
 	As per claim 12, the method for generating an aggregated data according to claim 1, Bernat teaches wherein the computer system for generating an aggregated data further includes at least one authorization repository, (The ACL is a list of permissions attached to an object and the ACL specifies which users or system processes are granted access to objects) para. 115);  
Bernat does not specifically teach the generation method further comprising the following steps: Receiving, by the proxy microservice, an action command generated by the user client and contained in a message coming from the aggregated interface; Identifying authorized actions, by each of the computing microservices, said identification being based at least partly on the action command and on the at least one authorization repository; Generating a transformed action command, by each of the computing microservices having identified an authorized action; and Transmitting the transformed action command, by each of the computing microservices to the intensive computing solutions concerned. 
However, Sukhomlinov teaches receiving, by the proxy microservice, an action command generated by the user client and contained in a message coming from the aggregated interface; (via allows both humans and computers to discover (action command) the capabilities of a microservice) (para. 148); Identifying authorized actions, by each of the computing microservices, (discover the capabilities of a microservice and understand and interact with it remotely with minimal implementation logic) (para. 148), said identification being based at least partly on the action command (para. 148), and on the at least one authorization repository; Generating a transformed action command, by each of the computing microservices having identified an authorized action; and Transmitting the transformed action command, by each of the computing microservices to the intensive computing solutions concerned, (When the instance is invoked by an application, the microservice (each) may forward its output (transformed action command) either to the invoking software or to a next service (solution concerned) in the service chain. Upon request from the application, the SD function may use an existing instance or spawn a new instance if supported by the implementation. (para. 151).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).

 	As per claim 18, Bernat teaches a computer system for generating an aggregated data, (The storage nodes 150 are part of a collection that creates the storage cluster 161. Each storage node 150 owns a slice of data and computing required to provide the data) (para. 104, 197) accessible at an aggregated interface of a user client (para. 214) within a framework of unified governance of a plurality of intensive computing solutions, said intensive computing solutions including at least two solutions among: a high performance computing server, a server dedicated to supervised or unsupervised learning and a server dedicated to quantum computing, (HPC and quantum computing) (para. 165, 197, 200); the unified governance being ensured at least partly by the computer system for generating an aggregated data, (the storage system 306 may be useful in supporting artificial intelligence (`AI`) applications, database applications, DevOps projects, electronic design automation tools, event-driven software applications, high performance computing applications) (para. 165) said system including: at least one computing microservice, (para. 192), the 
at least one computing microservice being configured to determine data accessible to the user client, (The cloud services provider 302 may also be configured to provide services (comprising microservices) to the storage system 306 and users of the storage system 306 through the implementation of a storage as a service model where the cloud services provider 302 offers access to its storage infrastructure for use by the storage system 306 and users of the storage system 306. Readers will appreciate that the cloud services provider 302 may be configured to provide additional services to the storage system 306 and users of the storage system 306 through the implementation of additional service models, as the service models described above) (para. 119, 192); and 
a microservice configured to: 
 (treating collection of servers as a pool, any CPU in data center may utilize the pool as a shared microservice; The cloud services provider 302 may provide on-demand access (comprising message, and command via on demand access) to a shared pool of configurable computing resources such as computer networks, servers, storage, applications and services, and so on. The shared pool of configurable resources may be rapidly provisioned and released to a user (hence access equates to access command information as well of user/client) of the cloud services provider 302 with minimal management effort; devices for presenting output (aggregated interface) to a user (user client)) (para. 118, 202, 214) and 
Transmit the aggregated data to the aggregated interface of the user client, (When multiple chassis are connected to define a storage cluster (of aggregated data), the storage cluster may be accessed by a client using either proprietary interfaces or standard interfaces; one or more output drivers present output to user) (para. 82, 214).
Bernat does not specifically teach microservice for each of the intensive computing solutions; said determination being based at least partly on access command information; a proxy microservice; a proxy microservice configured to receive a message; Determine data to be aggregated from the accessible data determined by each of the computing microservices; Generate an aggregated data from the data to be aggregated from the accessible data determined by each of the computing microservices.
 (via invocations of multiple (aggregated) microservices; best microservice for carrying out functions (solutions)) (para. 96, 98, 214); said determination being based at least partly on access command information, (driver (proxy microservice) may orchestrate access to instance; drivers may be used for handling unified access) (para. 105, 153); a proxy microservice; a proxy microservice configured to receive a message, (driver (proxy microservice) may orchestrate access to instance; drivers may be used for handling (thus, receiving message) unified access; receives a request (message) for a new microservice) (para. 31, 105, 153); Determine data to be aggregated from the accessible data determined by each of the computing microservices, (The microservices API then provides the function call to a microservices driver, which can (possibly in conjunction with an orchestrator) discover and/or allocate instances of the various microservices in different forms, such as hardware accelerators, FPGAs, resource pools, CPUs, GPUs, or local software; availability of currently running microservice instances, but also the availability of resources that can be provisioned to provide the microservices; also queries to identify a best available (hence, aggregated) microservice) (para. 29, 31, 96); Generate an aggregated data from the data to be aggregated from the accessible data determined by each of the computing microservices, (also queries to identify a best available (hence, aggregated from each microservice) microservice; microservices driver 412 provisions not only the services (aggregated data) but also flows (aggregated data) associated with the service. This ability to dynamically define flows of messages leads to a concept of chaining (aggregating), the benefit of which is to pipeline invocations of multiple (aggregated) microservices and thus reduce latency build-up) (para. 96, 98).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).

15.	Claim 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al., (Bernat), US PGPub. No.: 20200133492 as applied to claims above, in view of Sukhomlinov et al., (Sukhomlinov), US PGPub. No.: 20190004871 and further in view of Xu et al., (Xu), US PGPub. No.: 20190245918.

 	As per claim 7, the method for generating an aggregated data according to claim 1, Bernat teaches further comprising the following steps: Determining redundant data, (via deduplication data service) (para. 94); transmitting data to the aggregated interface of the user client, (para. 214).
Bernat does not specifically teach proxy microservice and determining data by proxy microservice from the accessible data determined by each of the computing microservices.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).
Neither Bernat nor Sukhomlinov specifically teaches and transmitting a single copy of each of the redundant data, by the microservice.
However, Xu teaches transmitting a single copy of each of the redundant data, by the microservice, (microservice worker node; deduplication of segments into which the first object has been divided; and transmitting from the first source worker node to the first destination worker node non-duplicate (e.g., unique) segments of the first object for storage at the destination site) (para. 49, 114, 321).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat, Sukhomlinov and Xu such that the deduplication service helps to ensure that objects (or portions of objects) already existing at the destination site are not again copied over and saved to destination object storage, (Xu; para. 41).
 	As per claim 8, the method for generating an aggregated data according to claim 1, Bernat teaches further comprising the following steps: Transmitting the accessible (para. 214) and Determining redundant data, by the aggregated interface, from the accessible data transmitted (via deduplication data service) (para. 94); Displaying, by the aggregated interface, data, (para. 214);
Bernat does not specifically teach transmitting data by the proxy microservice; data transmitted by the proxy microservice.
However, Sukhomlinov teaches teach transmitting data by the proxy microservice; data transmitted by the proxy microservice, (((allocate/distributing) comprise transmitting) instances of the various microservices (aggregated data) in different forms, such as hardware accelerators, FPGAs, resource pools, CPUs, GPUs, or local software) (para. 29).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).
Neither Bernat nor Sukhomlinov specifically teaches displaying a single copy of each of the redundant data.
(microservice worker node; deduplication of segments into which the first object has been divided; and transmitting from the first source worker node to the first destination worker node non-duplicate (e.g., unique) segments of the first object for storage at the destination site) (para. 49, 114, 321).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat, Sukhomlinov and Xu such that the deduplication service helps to ensure that objects (or portions of objects) already existing at the destination site are not again copied over and saved to destination object storage, (Xu; para. 41).
16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al., (Bernat), US PGPub. No.: 20200133492 as applied to claims above, in view of Sukhomlinov et al., (Sukhomlinov), US PGPub. No.: 20190004871 and further in view of Javed et al., (Javed), US PGPub. No.: 20170139974
 	As per claim 9, the method for generating an aggregated data according to claim 1, Bernat teaches wherein the aggregated data is transmitted to a remote visualization server, (via remote cloud based storage of storage system) (Fig. 3A) and the method further includes a step of establishing a communication between the user client and the remote server, (via being users of the storage system) (para. 121) a step of generating representation data from the data aggregated, (para. 214)
Neither Bernat nor Sukhomlinov specifically teach data transmitted to remote visualization server; establishing communications between the client and remote 
However, Javed teaches data transmitted to remote visualization server; establishing communications between the client and remote visualization server; by the remote visualization server, and a step of transmitting, by the visualization server, the representation data to the user client, (para. 25, 32).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bernat, Sukhomlinov and Javed such that a multidimensional view of the meta data may be rendered by the visualization system as nested (aggregated) icons, at least one icon being represented via a plurality of unique visual characteristics indicating: (i) data that has not been ingested, (ii) data that has been ingested but not yet validated, and (iii) data that has been ingested and validated, (Javed; para. 3). 

17.	Claim 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al., (Bernat), US PGPub. No.: 20200133492 as applied to claims above, in view of Sukhomlinov et al., (Sukhomlinov), US PGPub. No.: 20190004871 and further in view of Heinz et al., (Heinz), US PGPub. No.: 20170177546.

 	As per claim 13, the method for generating an aggregated data according to claim 1, 

However, Sukhomlinov teaches the aggregated data is selected among: Computing input files accessible and processable by several intensive computing solutions, (Other microservices may include encryption (of aggregated data), decryption (of aggregated data), compression, decompression, IP security (IPsec), accounting functions (of aggregated data), and performance trackers by way of nonlimiting example; usability of the microservices is further enhanced by automating and streamlining flows of active messages as chains (thus accessible and processable by several computing solutions) of low latency microservice invocations; plurality of microservice instances of different types can be provisioned and chained together into a service chain) (para. 16, 28, 34).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).
Neither Bernat nor Sukhomlinov specifically teach; Energy consumption measurements; Resource use measurements; System parameters; Descriptions of 
However, Heinz teaches Energy consumption measurements; Resource use measurements, (para. 113); System parameters, (TTL values) (para. 63); Descriptions of hardware infrastructures, (i.e. CPU, memory, network, server) (para. 124, 133; Fig. 2); Use index data for intensive computing processes, (via CPU usage et al., including regression models) (para. 74, 113); and Duration data before completion of the computing, (TTL (time to live)) (para. 63).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat, Sukhomlinov and Heinz in order to provide a holistic performance analytics tool which may aid in analyzing performance, scalability traits, and dependencies across these different metric types. Such intelligence may help in optimizing the IOT computational environment, e.g., in making it better performing and scalable, helping with dynamic re-allocations of resources among applications and services, (Heinz; para. 114).

 	As per claim 14, the method for generating an aggregated data according to claim 1, 
	Bernat does not specifically teach wherein the aggregated data is selected among: computing results accessible and processable by several said computing microservices.
(Other microservices may include encryption (results), decryption (results), compression, decompression, IP security (IPsec), accounting functions (results), and performance trackers by way of nonlimiting example; usability of the microservices is further enhanced by automating and streamlining flows of active messages as chains (thus processable by several microservices) of low latency microservice invocations; plurality of microservice instances of different types can be provisioned and chained together into a service chain) (para. 16, 28, 34).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).
Neither Bernat nor Sukhomlinov specifically teach; Energy consumption measurements; and Resource use measurements. 
However, Heinz teaches wherein the aggregated data is selected among:; Energy consumption measurements; and Resource use measurements, (performance metrics may be of or include different categories (thus, aggregated) such as, for example: system metrics (e.g., CPU usage, memory usage, socket reads and writes, response times of use cases, disk reads and writes, cache hits and misses, network latency, data center energy usage, etc.); application metrics) (para. 113) 
(Heinz; para. 114).
18.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al., (Bernat), US PGPub. No.: 20200133492 as applied to claims above, in view of Sukhomlinov et al., (Sukhomlinov), US PGPub. No.: 20190004871 and further in view of Carru et al., (Carru), US PGPub. No.: 20190306138.
 	As per claim 15, the method for generating an aggregated data according to claim 1, Bernat teaches and at least one authorization repository (The ACL is a list of permissions attached to an object and the ACL specifies which users or system processes are granted access to objects) para. 115).
Bernat does not specifically teach wherein the computer system for generating an aggregated data further includes a token security microservice, at least one security repository.
However, Sukhomlinov teaches wherein the computer system for generating an aggregated data further includes a token security microservice, at least one security repository, (framework for implementing discovery of a microservice and its capabilities; security via registering with service discovery function; wherein the service discover function (SDF) maintains a catalog (security repository) of available microservices; token (access information) via depending on the contractual agreements (comprise access information/tokens), some servers 146 may be specifically dedicated to certain enterprise clients (thus, access information/tokens) or tenants, while others may be shared) (para. 27, 30, 38; Fig. 5).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).
  Neither Bernat nor Sukhomlinov specifically teaches said method including a procedure for managing authorizations granted to a user client including the steps of: - Receiving, by the token security microservice, access information of said user client, - Authenticating the user client and determining, by the token security microservice, at least one role attribute for the user client from the access command information and data stored in the at least one security repository, - Generating a token, by the token security microservice, said token allowing an access to all the intensive computing solutions accessible to said user client based on the at least one determined role attribute, and - Determining authorizations granted to the user client, by the at least one 
However, Carru teaches method including a procedure for managing authorizations granted to a user client including the steps of: - Receiving, by the token security microservice, access information of said user client, Authenticating the user client and determining, by the token security microservice, at least one role attribute for the user client (Cloud Gate 502 is a component that secures access to multi-tenant IDCS microservices by ensuring that client applications provide valid access tokens, and/or users successfully authenticate in order to establish SSO sessions; role can be authenticated user) (para. 51); from the access command information and data stored in the at least one security repository, (database or server and to provide instance and user authentication credentials) (para. 137); Generating a token, by the token security microservice, said token allowing an access to all the intensive computing solutions accessible to said user client, based on the at least one determined role attribute (authentication manager 1034 in OAuth microservice 1004 performs the corresponding authentication (e.g., based on ID/password received from a client 1011) and a token manager 1036 issues a corresponding access token upon successful authentication; provides resource (all intensive computing solutions); role/attribute can be authenticated user) (para. 4, 169, 212); Determining authorizations granted to the user client, by the at least one computing microservice, (para. 4, 169, 212); said determination being based on the at least one determined role attribute and data contained in the at least one authorization repository, (database or server and to provide instance and user authentication credentials) (para. 137).
(Carru; para. 206).

 	As per claim 16, the method for generating an aggregated data according to claim 15, Bernat teaches aggregated interface of the user client, (via I/O module (para. 213, 214)
Bernat does not specifically teach message sent to the proxy microservice.
However, Sukhomlinov teaches message sent to the proxy microservice, (handled by the microservice driver, via a message forwarder which brokers, load balances, and/or bridges requests to the right microservice instance) (para. 155).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat and Sukhomlinov in order to provide a framework for implementing discovery of a microservice and its capabilities. Portability and maintainability are enhanced because the framework can be adapted to capabilities that become available in the future, including across different vendors. The framework can also substantially reduce latency by providing highly optimized service chaining, (Sukhomlinov; para. 27).

However, Carru teaches wherein the access information of a user client comes from a message sent from the user client to the microservice (a user browser 706 sends a request to IDCS for a login of a user 710, a corresponding) (para. 119).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings of Bernat, Sukhomlinov and Carru in order to establish trust between these deployments (regional microservices) in a way to allow components/customers assigned to an IDCS (Identity Cloud Service) in one region to invoke IDCS APIs (e.g., to access a specific microservice of IDCS microservices 614 of FIG. 6) against an IDCS in other regions, (Carru; para. 206).

 	As per claim 17, the method for generating an aggregated data according to claim 16, 
Neither Bernat nor Sukhomlinov specifically teach wherein the message coming from the user client includes identification data of the user client.
However, Carru teaches wherein the message coming from the user client includes identification data of the user client, (via validating credentials (identification data)) (para. 119).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice teachings (Carru; para. 206).
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Cao, US Patent 10827020, abstract.  See form 892.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        7/30/21